Order, insofar as appealed from, unanimously reversed, on the law, without costs, and defendant’s motion granted. Memorandum: Special Term should have been granted summary judgment dismissing plaintiffs’ complaint seeking recovery under a homeowner’s policy for loss of a motorcycle. The policy specifically excluded from coverage, "motorized land vehicles except those used to service an insured’s residence which are not licensed for road use”. The motorcycle clearly falls within this exclusion since it is a motorized land vehicle and it was not used to service the insured’s residence. The fact that the motorcycle, if in dead storage, may not fall within the definition of "motor *346vehicle” as defined in the policy is immaterial; it is nevertheless a motorized land vehicle and hence excluded from coverage for its loss. (Appeal from order of Supreme Court, Onondaga County, Donovan, J.—summary judgment.) Present— Doerr, J. P., Boomer, O’Donnell, Pine and Schnepp, JJ.